Citation Nr: 1236794	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO. 10-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1. Entitlement to service connection for claimed right eye disorder to include amblyopia and hypermetropia.

2. Entitlement to a compensable rating for the service-connected bilateral foot callous formation.




REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 2007 to May 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for an acquired right eye disorder is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected calluses of the right foot is shown to be productive of a disability picture manifested by complaints of pain and an antalgic gait that more nearly approximates that of mild functional impairment.

2.  The service-connected calluses of the left foot is shown to be productive of a disability picture manifested by complaints of pain and an antalgic gait that more nearly approximates that of mild functional impairment. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 10 percent, but no more for the service-connected calluses of the right foot have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.73 including Diagnostic Codes 5276, 5277, 5278, 5284 (2011).

2.  The criteria for the assignment of an initial rating of 10 percent, but no more for the service-connected calluses of the left foot have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 4.73 including Diagnostic Codes 5276, 5277, 5278, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A pre-adjudication VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was notified of how a disability rating is determined for a service-connected disorder, the criteria of a higher rating, and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006) with subsequent readjudication. 

The claims file contains treatment records identified by the Veteran, VA treatment records, October 2008, December, and June 2009 VA examinations, lay statements, and hearing testimony. VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As the report reflects review of the claims file and assessment of the Veteran's contentions and disabilities, the reports are adequate. The duty to assist in the gathering of records and a VA examination has been met.

Further, the Veteran's recent hearing testimony focused on the elements necessary to substantiate his claims and, through his testimony and his representative's statements, he demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claims. He has been given ample opportunity to present evidence and argument in support of his claims. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

This appeal arose from a disagreement as to the initial disability evaluation that was assigned for calluses of both feet. This matter therefore is to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection. 

The United States Court of Appeals for Veterans Claims (Court) has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from any other applicable effective date). See Fenderson, 12 Vet. App. at 126-27.   

Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time. Id.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The RO had assigned a noncompensable evaluation for the calluses of both feet under Diagnostic Codes (DC) 5276-7819. See 38 C.F.R. § 4.27 (2011) [hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen].

Calluses of the feet are not specifically listed among the conditions in the rating schedule. Rating by analogy is appropriate where an unlisted condition is encountered, with evaluation rendered in accordance with the criteria for a listed closely related condition which approximates the anatomical localization, symptomatology, and functional impairment. 38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 2 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's bilateral foot calluses are currently assigned a noncompensable rating, by analogy, under DC 5276-7819 (benign skin neoplasms). The Board finds that a diagnostic code for the feet would be more appropriate to the Veteran's symptoms.

Hence, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991) and as directed by the Court, the Board has considered, by analogy, the criteria of DC 5284, for rating residuals of foot injuries, other.  

Under that diagnostic code, a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is assigned for moderately severe foot injuries, and a 30 percent rating is assigned for severe foot injuries. With actual loss of use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, DC 5284 (2011).

Words such as "moderate" and "severe" are not defined in VA's Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." See 38 C.F.R. § 4.6.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating for functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include on flare-ups or with repeated use, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). 

VA General Counsel opinion VAOPGCPREC 9-98 provides that some foot disorders rated under DC 5284 may affect range of motion and, therefore, warrant consideration of the provisions of 38 C.F.R. § 4.40, 4.45. and 4.59.

The record presents a basis for assignment of a compensable rating since the effective date of the grant of service connection for the disability under consideration.

The STRs noted asymptomatic pes planus at the time of his service entrance examination.  Moreover, the examination was negative for bilateral calluses.

The X-ray findings on February 20, 2008 showed no acute fractures or dislocations. A February 2008 treatment record showed right foot pain. The Veteran was diagnosed with tinea pedis. PEB Proceedings noted bilateral thickened yellowish scales, worse on right with deep calluses at the 1st toe pad and medial calcaneus.

During an October 2008 examination, the Veteran reported to the examiner that he experienced dry, cracking, stinging, burning skin on both heels and great toes while in service.  He also reported pain, lack of endurance, and swelling. 

The Veteran stated that the problem was not as bad since he was not wearing boots all the time. The examiner noted no current skin symptoms of the feet upon examination. 

The examiner diagnosed bilateral foot callous formation with less than 5 percent of your total body area affected. There was no objective evidence of active tinea pedis on either foot. There were no objective findings of painful motion, swelling, tenderness, instability or weakness upon examination. 

There was evidence of abnormal weight bearing from callosities on the medial great toes, heel, and ball of the foot. The examiner opined that the bilateral foot callosities were caused by active duty service, as they had their onset in service. The rationale provided was that the condition was not present prior to service. 

A June 2009 VA examination noted complaints of callous formation at heels and great toes with thickened and cracking skin, causing pain. The Veteran used a lotion, which was neither a corticosteroid nor an immunosuppressive, to both feet constantly. 

The examiner noted there is callous formation at inner lateral heels and lateral great toes of both feet. Skin is thickened, yellowish with scattered hairline cracks with minimal scaling at inner lateral heels. No itching, redness, bleeding or oozing of the skin on both feet. 

The callus covered less than 5% of the total body area and 0% exposed area were affected (hands, face, head and neck). The examiner diagnosed the Veteran with bilateral foot callous formation. The examiner further noted there were no scarring and no disfigurement. 

There was only mild functional impairment caused by the skin condition related mostly to running, prolonged walking, or standing.  The Veteran told the examiner that he believed his pain was not all caused by the callous formation; it was most likely caused by pes planus with pain at arches and ankles bilaterally.

The Veteran stated that his had limited range of motion; pain, and impairment of function (i.e., standing or walking) because of his feet condition. (See April 2009 Written Statement).

The consistent symptoms reported and verified on objective examination regarding the Veteran's calluses indicated that they were on both feet and were painful and affected his gait.  He testified that he soaked his feet and used coarse stone to treat the calluses.  Occasionally, he would have to bandage his feet due to bleeding. His feet would interfere with his work in that he would have to sit down if they started to bother him. (See Hearing Transcript, p. 16).

The Board has assessed the separate effects of the Veteran's service-connected (foot calluses) and non-service-connected (pes planus) foot disabilities, and whether, standing alone, his service-connected calluses would warrant a compensable rating; and, finds that, standing alone, the disability picture for the service-connected bilateral calluses approximates the criteria for a 10 percent rating for each foot. See Mittleider v. West, 11 Vet.App. 181, 182 (1998) (holding that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).

Thus, the bilateral calluses warrant a compensable rating of 10 percent and no higher for each foot. However, a finding of moderately severe impairment, for which disability ratings of 20 percent would be warranted, is not demonstrated. His bilateral calluses are currently manifested by subjective complaints of pain; medical findings reveal some pain bilaterally especially with walking or standing. Nevertheless, range of motion in each foot was normal. 

Thus, an increased rating of 20 or higher is not warranted under DC 5284. Given that the Veteran has full range of motion in each foot, the current 10 percent ratings adequately compensate the Veteran for his complaints of pain in his feet. See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 205-6. Hence, no higher initial rating is assignable on this basis.

Moreover, the Veteran has never been found to have weak foot, claw foot (pes cavus), hallux rigidus, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones. Therefore, Diagnostic Codes 5277 to 5278 and 5280 to 5283 are not for application in this case. 

Accordingly, a 10 percent rating for each foot due to bilateral calluses is warranted. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


Extraschedular Consideration

Lastly, a determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is warranted; such an inquiry is a three-step process. 

First, the Board must determine if the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

To do this, the Board must determine if the criteria found in the rating schedule reasonably describe the claimant's disability level and symptomatology. If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral for extraschedular consideration is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization. 

If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step--to determine whether, to accord justice, an extraschedular rating must be assigned. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran's painful, bilateral calluses are clearly accounted for in the 10 percent evaluations for each foot, which compensates him for the painful movement and antalgic gait. The Diagnostic Codes adequately address the Veteran's symptoms. The Veteran has not claimed any hospitalization because of his bilateral foot calluses.  

As such, the diagnostic criteria for the service-connected disability in this case adequately describe the current disability levels and symptomatology and, therefore, a referral for consideration of an extraschedular rating is not warranted.



ORDER

An initial rating of 10 percent, but not higher for the service-connected calluses of the left foot is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An initial rating of 10 percent, but not higher for the service-connected calluses of the right foot is granted, subject to the regulations controlling disbursement of VA monetary benefits.




REMAND

The service entrance examination in August 2007 noted that the Veteran had defective visual acuity.  The Physical Evaluation Board (PEB) Proceedings reflected a diagnosis of amblyopia and visual defect with generalized contraction in the right eye.

The private treatment records from Nemours Children's Clinic dated in October 2005 to October 2006 showed that the Veteran was treated for refractive amblyopia of the right eye. 

The VA treatment records showed a diagnosis of amblyopia and hyperopia astigmatism and a history of anisometropia.

The Veteran underwent a VA examination in December 2008 when it was noted that his amblyopia had its onset during childhood.  He reported having blurring, floaters, and seeing distorted images in the right eye.  His right eye, uncorrected distance vision was 20/400, his corrected distance vision was 20/200.
The examiner diagnosed the Veteran with amblyopia, right eye, refractive, longstanding.  

The Veteran asserts that the RO failed to consider aggravation of his preexisting right eye disability, to include permanent worsening of his visual acuity during service. (See Hearing Transcript, p. 5).  

The Veteran had been afforded a VA examination in October 2008 and diagnosed with amblyopia OD refractive and decreased vision OD with field contraction.  No organic cause was seen on examination, but the VA examiner stated that a formal neuro-opthalmic evaluation and electrodiagnostic testing (ERGIEOG) might be necessary to determine if his eye condition was aggravated in service. 

Hence, given this statement, further action is necessary to determine the nature and likely etiology of the claimed visual problems.

Finally, the Board notes that any additional VA records not already associated with the claims file (or virtual VA) and any updated private treatment records should be obtained and associate with the claims files.

Accordingly, this remaining is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain information referable to all VA and non-VA treatment rendered for claimed visual impairment since service.  After obtaining any necessary authorization, the RO should obtain copies of all outstanding records from any identified treatment source and associated them with the claims folder.  If any records sought are not obtained, the Veteran and his representative should be notified of this and informed as to any further action needed to be taken. 

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed impairment of vision. 

The examiner is requested to review all pertinent records associated with the claims file, particularly STRs, and all indicated testing should be performed in connection with evaluation.   

After reviewing the entire record and examining the Veteran, the RO should provide an opinion as to whether it is at least as likely as not that the Veteran had a preexisting impairment of visual acuity that underwent a permanent increase in severity beyond natural progression during his period of active service.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


